Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
The IDSes, filed 1/6/21, 5/17/21, and 6/2/21, have been considered.
Allowable Subject Matter
Claims 1-25 are allowed.
The prior arts teach performing memory allocation and assigning tags and storing the tags with the metadata of the allocation.  The prior art of record does not suggest the claimed memory allocation security check system, and its method of operation, comprising: processor circuitry to execute an application; memory controller circuitry to be communicatively coupled to memory circuitry and communicatively coupled to the processor circuitry, the memory controller circuitry to, in response to a memory allocation request by the application: perform a memory allocation operation based on the memory allocation request to obtain a memory allocation; increase a requested memory allocation size based on the memory allocation request by at least one byte; assign tag data to memory allocated based on the memory allocation request; determine a mid-point address of the memory allocation; store the tag data and metadata at the mid-point address of the memory allocation; and communicate the tag data to the processor circuitry.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138